     Case 2:20-cv-04787-DMG-KS Document 5 Filed 08/04/20 Page 1 of 2 Page ID #:40




 1
 2
 3                                                                           JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      BRANDON CHE LEE,                  ) NO. CV 20-4787-DMG (KS)
11                                      )
                      Plaintiff,
12                                      )
              v.                        )
13                                      ) ORDER AND JUDGMENT OF DISMISSAL
14    WARDEN, et al,                    )
                                        )
15                    Defendants.       )
16    _________________________________ )

17
18           On May 28, 2020, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
19    complaint” (the “Complaint”). (Dkt. No. 1.) The Complaint does not identify the relief
20    Plaintiff seeks or the laws or constitutional provisions that Plaintiff believes have been
21    violated. (See generally id.) Further, the Complaint consists primarily of allegations that
22    inmates who are not named as defendants either poisoned Plaintiff’s food or “fumbled [their]
23    penis[es]” in front of him as well as allegations that, when Plaintiff tried to call his family, he
24    received an automated message informing him that his name and voice do not match. (See
25    id.)
26
27           As such, the Complaint violates Rule 8 of the Federal Rules of Civil Procedure and is
28    subject to dismissal for failure to state a claim upon which relief can be granted. See FED. R.

                                                      1
     Case 2:20-cv-04787-DMG-KS Document 5 Filed 08/04/20 Page 2 of 2 Page ID #:41




 1       CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059
 2       (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have difficulty understanding
 3       and responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to
 4       dismiss civil rights complaints brought by prisoners if the court determines that the complaint,
 5       or any portion thereof, fails to state a claim upon which relief can be granted).
 6
 7              Also on May 28, 2020, the Court notified Plaintiff that he had failed to pay the filing
 8       fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) On June 19, 2020,
 9       after more than three weeks had passed and Plaintiff had not responded to the Court’s
10       notification, the Court ordered Plaintiff to show cause, no later than July 10, 2020, why the
11       action should not be dismissed for failure to pay the filing fee or obtain authorization to
12       proceed without prepayment of the fee. (Dkt. No. 4.)
13              More than two months have now passed since the Court issued its May 28, 2020
14       notification, and more than three weeks have passed since Plaintiff’s July 10, 2020 deadline
15       for paying the filing fee or filing a request to proceed without prepayment of the fee. To date,
16       Plaintiff has neither paid the filing fee nor requested to proceed in forma pauperis.1 In light
17       of the foregoing, IT IS HEREBY ORDERED AND ADJUDGED that this action is
18       DISMISSED.
19       DATED: August 4, 2020                                              ________________________________
20                                                                                  DOLLY M. GEE
                                                                            UNITED STATES DISTRICT JUDGE
21   Presented by:
      ___________________________________
22
              KAREN L. STEVENSON
23    UNITED STATES MAGISTRATE JUDGE
24
25
     1
               Plaintiff has now filed more than a half dozen complaints involving similar allegations and ending in dismissal for
26   failure to pay the filing fee or file a request to proceed IFP. See Brandon Che Lee v. Unknown, 2:20-cv-02381-DMG-KS
     (May 26, 2020); Brandon C. Lee v. Warden et al, 2:19-cv-07744-DMG-KS (Nov. 8, 2019); Brandon Che Lee v. Warden,
27   2:19-cv-7746-DMG-KS (Nov. 8, 2019); Brandon Che Lee v. FCI-TI Warden et al, 2:19-cv-06117-DMG-KS (Nov. 8,
     2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-04865-DMG-KS (Sept. 9, 2019); Brandon Lee v. Unknown, 2:19-
28   cv-05503-DMG-KS (Aug. 20, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-02811-DMG-KS (Jun. 17, 2019);
     Brandon Che Lee v. Unknown, No. 2:18-cv-09828-DMG-KS (Mar. 5, 2019).

                                                                  2
